Abatement Order filed April 2, 2015.




                                      In The

                     Fourteenth Court of Appeals
                               NO. 14-15-00160-CV
                                   ____________

                        MISHA FERGUSON, Appellant

                                         V.

                THE ENCLAVE AT COPPERFIELD, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1057001


                           ABATEMENT ORDER
      On February 20, 2015, appellant filed a notice of appeal from a judgment
signed January 21, 2015. On March 12, 2015, appellant filed a docketing statement
and an affidavit of indigence in this court. See Tex. R. App. P. 20.1(h). When the
affidavit of indigence is filed with the appellate court, the appellate court clerk
must send a copy of the affidavit to the trial court clerk and court reporter and
include a notice stating the deadline for filing a contest to the affidavit. Tex. R.
App. P. 20.1(d)(2). Accordingly, on March 16, 2015, the clerk of this court sent
appellant’s affidavit of indigence to appellee, the trial court clerk, and the court
reporter, and notified them that any contest was required to be filed within 10 days.
See id. On March 26, 2015, appellee filed a contest to appellant’s affidavit.

      Texas Rule of Appellate Procedure 20.1 provides that the appellate court
may refer a contest of indigency to the trial court with instructions to hear evidence
and grant the appropriate relief. Tex. R. App. P. 20.1(h)(4). Accordingly, we issue
the following order:

      We ORDER the trial court to hold a hearing on the contest to appellant’s
affidavit of indigence within the time prescribed in Texas Rule of Appellate
Procedure 20.1(i)(2). See Tex. R. App. P. 20.1(i)(2) (requiring the hearing within
10 days of the receipt of referred contest); 20.1(i)(3) (permitting one 20-day
extension of time to conduct the hearing). The trial court’s order ruling on the
contest must be signed within the period set for the hearing. See Tex. R. App. P.
20.1(i)(4).

      The court reporter shall file a reporter=s record from the hearing on the
contest to appellant=s claim of indigence, including any exhibits admitted at the
hearing. The trial court’s order and any written findings on whether appellant is
entitled to proceed without the advance payment of costs shall be included in a
supplemental clerk’s record filed with the clerk of this court. These indigence
records shall be filed on or before 45 days from the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
the supplemental records ordered herein have been filed. The court also will
consider an appropriate motion to reinstate the appeal filed by any party, or the
court may reinstate the appeal on its own motion.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.